DETAILED ACTION

The indicated allowability of claims 6, 7 and 8 is withdrawn in view of the newly discovered reference to U.S. Patent No. 11,193,270.  Rejections based on the newly cited reference follow.

Withdrawn Rejections
Any rejections made in the previous Office Action mailed 4/14/2022 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 6/21/2022.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 6-13, 15-17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,193,270. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 11,193,270 encompass or include that which is recited in claims 2, 4, 6-13, 15-17 and 19-21 of the present patent application.
Regarding independent claim 6, U.S. Patent No. 11,193,270 discloses a multi-layered reinforced wood material for use as a building material, comprising: a support wood material part for supporting load; a sheet part attached to a periphery of the support wood material part; and an inflammable wood material part attached outside the sheet part so as not to expose the sheet part, wherein the inflammable wood material part is made of a wood material containing therein an inflammable agent, the sheet part is made of a fiber reinforced plastic, the inflammable wood material part is formed of an inner inflammable wood material part attached outside the sheet part and an outer inflammable wood material part attached to a periphery of the inner inflammable wood material part, the inner inflammable wood material part and the outer inflammable wood material part are both formed by mutually coupling a plurality of laminated block materials containing therein the inflammable agent, a content of the inflammable agent in the inner inflammable wood material part is equal to or larger than 50 kg/m3 and smaller than 200 kg/m3, and a content of the inflammable agent in the outer inflammable wood material part is equal to or larger than 200 kg/m3 (claims 1, 2 and 6).
Regarding claim 2, U.S. Patent No. 11,193,270 discloses the support wood material part has a shape of a polygonal prism, the fiber reinforced plastic has a long shape, and the fiber reinforced plastic is laminated to each side surface of the support wood material part along a longitudinal direction of the side surface (claim 7).
Regarding claim 4, U.S. Patent No. 11,193,270 discloses wherein the inflammable agent is a boron-based inflammable agent, and the fiber reinforced plastic is a carbon fiber reinforced plastic (claims 5 and 6).
Regarding independent claim 7, U.S. Patent No. 11,193,270 discloses a multi-layered reinforced wood material for use as a building material, comprising: a support wood material part for supporting load; a sheet part attached to a periphery of the support wood material part; and an inflammable wood material part attached outside the sheet part so as not to expose the sheet part, wherein the inflammable wood material part is made of a wood material containing therein an inflammable agent, the sheet part is made of a fiber reinforced plastic, the inflammable wood material part is formed by mutually coupling a plurality of laminated block materials containing therein the inflammable agent, the laminated block materials each have a convex part or a concave part, and the convex part of one said laminated block material fits in the concave part of another said laminated block material (claims 1-4 and 6).
Regarding independent claim 8, U.S. Patent No. 11,193,270 discloses a multi layered reinforced wood material for use as a building material, comprising: a support wood material part for supporting load; a sheet part attached to a periphery of the support wood material part; and an inflammable wood material part attached outside the sheet part so as not to expose the sheet part, wherein the inflammable wood material part is made of a wood material containing therein an inflammable agent, the sheet part is made of a fiber reinforced plastic, the inflammable wood material part is formed by mutually coupling a plurality of laminated block materials containing therein the inflammable agent, the laminated block materials are each formed by mutually laminating a plurality of plate-shaped wood materials (claims 1, 2, 4 and 6).
Regarding claim 9, U.S. Patent No. 11,193,270 discloses the multi-layered reinforced wood material for use as a pillar or beam (claim 8).
Regarding claim 10, U.S. Patent No. 11,193,270 discloses wherein the laminated block materials each have a convex part or a concave part, and the convex part of one said laminated block material fits in the concave part of another said laminated block material (claim 3).
Regarding claim 11, U.S. Patent No. 11,193,270 discloses the laminated block materials are each formed by mutually laminating a plurality of plate-shaped wood materials (claim 4).
Regarding claim 12, U.S. Patent No. 11,193,270 discloses wherein the laminated block materials are each formed by mutually laminating a plurality of plate-shaped wood materials (claim 4).
Regarding claim 13, U.S. Patent No. 11,193,270 discloses the laminated block materials are each formed by mutually laminating a plurality of plate-shaped wood materials (claim 4).
Regarding claim 15, U.S. Patent No. 11,193,270 discloses wherein the support wood material part has a shape of a polygonal prism, the fiber reinforced plastic has a long shape, and the fiber reinforced plastic is laminated to each side surface of the support wood material part along a longitudinal direction of the side surface (claims 6 and 7).
Regarding claim 16, U.S. Patent No. 11,193,270 discloses wherein the inflammable agent is a boron-based inflammable agent, and the fiber reinforced plastic is a carbon fiber reinforced plastic (claims 5 and 6).
Regarding claim 17, U.S. Patent No. 11,193,270 discloses the multi-layered reinforced wood material for use as a pillar or beam (claim 8).
Regarding claim 19, U.S. Patent No. 11,193,270 discloses wherein the support wood material part has a shape of a polygonal prism, the fiber reinforced plastic has a long shape, and
the fiber reinforced plastic is laminated to each side surface of the support wood material part along a longitudinal direction of the side surface (claims 6 and 7).
Regarding claim 20, U.S. Patent No. 11,193,270 discloses wherein the inflammable agent is a boron-based inflammable agent, and the fiber reinforced plastic is a carbon fiber reinforced plastic (claims 5 and 6).
Regarding claim 21, U.S. Patent No. 11,193,270 discloses the multi-layered reinforced wood material for use as a pillar or beam (claim 8).


Allowable Subject Matter
Claims 1, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781